Citation Nr: 1720161	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-30 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling prior to March 26, 2014, and in excess of 20 percent thereafter, for service-connected residuals of a cervical spine fracture.

2.  Entitlement to a compensable evaluation for service-connected residuals of a fracture of the right third phalanx.

3.  Entitlement to a compensable evaluation for service-connected sinusitis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1975 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The record contains evidence not yet considered by the agency of original jurisdiction (AOJ); however, the Veteran's representative waived AOJ consideration of that evidence in correspondence dated September 2016.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The record contains a transcript of the Veteran's September 2016 Board hearing at which he gave testimony via videoconference before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  Symptoms of the Veteran's cervical spine disability include limitation of forward flexion to 35 degrees throughout the appeal period and combined range of motion of 260 degrees prior to March 26, 2014, but of 155 degrees as of March 26, 2014.  His symptoms have not included or more nearly approximated ankylosis; he has not had IVDS during any portion of the appeal period; and he has no associated neurologic abnormalities.

2.  Symptoms of the Veteran's right third finger disability have not included or more nearly approximated loss of use equivalent to amputation of the finger and have not resulted in loss of use of the hand.

3.  The Veteran's sinusitis results in three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.

4.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent disabling prior to March 26, 2014, and higher than 20 percent thereafter, for service-connected residuals of a cervical spine fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5235 (2016).

2.  The criteria for a compensable rating for service-connected residuals of a fracture of the right third phalanx have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5227 (2016).

3.  The criteria for a 10 percent rating, but no higher, for service-connected sinusitis have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6514 (2016).

4. The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The regulations pertinent to this decision were initially provided to the Veteran in the 2013 Statement of the Case and were again provided in the 2016 Supplemental Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.




I.  Increased Rating:  Cervical Spine

The Veteran claims entitlement to higher ratings for his service-connected residuals of a cervical spine fracture ("neck disability").

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In applying the rating schedule, the Board has considered all applicable regulations, including, but not limited to, 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59; see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (pain, weakness, fatigability, etc.).

The Veteran's neck disability is rated under 38 C.F.R. § 4.71a, DC 5235 (vertebral fracture or dislocation).  The General Rating Formula for Diseases and Injuries of the Spine (the "Formula") applicable to Diagnostic Code 5235 were also provided to the Veteran in the 2013 Statement of the Case and will not be repeated here.  Although there are also separate criteria for rating Intervertebral Disc Syndrome (IVDS), the Veteran is not service-connected for nor does he have disc disease, so these criteria are inapplicable. 

Prior to March 26, 2014

For the period on appeal prior to March 26, 2014, the Veteran's neck disability was rated as 10 percent disabling.

At the February 2010 VA Examination, the examiner diagnosed degenerative changes of the mid-lower cervical spine.  The examiner opined that there were no signs of cervical IVDS.  Physical examination revealed 35 degrees of forward flexion of the cervical spine and combined range of motion 260 degrees, both measurements after three repetitions and considering the point at which pain began.  The examiner specifically indicated there was no ankylosis and that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted some evidence of pain radiating to the shoulders described as "subjective pain."  The Veteran also exhibited guarding.

These results fit squarely within the criteria for the currently assigned 10 percent rating.  The ranges of motion and the guarding are specifically contemplated by the rating criteria and the sorts of symptoms that would justify a higher rating (e.g. ankylosis, abnormal curvature of the spine) were not present.  Likewise, the Veteran's subjective complaints of pain do not, on this record, justify a higher rating given the findings of the physical examination.

While the Board acknowledges the Veteran's complaints of subjective pain in the shoulders radiating from the neck, the greater weight of the evidence (discussed in more detail below) is against finding that the Veteran has any objective neurological abnormalities of the upper extremities that are associated with his neck disability.  See, e.g., October 2015 VA Examination (neurologist opined that the Veteran's upper extremity complaints were due to peripheral neuropathy and not radiculopathy related to his cervical spine).

The treatment records do not provide similarly detailed findings that would support any higher rating and they do not otherwise provide significant probative weight in favor of any higher rating (e.g. evidence of greater limitation of motion than shown in the exam, ankylosis, or abnormal spine contour).

The Veteran claims his symptoms warrant a higher rating.  However, in determining the actual degree of disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the impairment than the Veteran's lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).

The greater weight of the evidence is against the Veteran's claim of entitlement to a rating in excess of 10 percent disabling for his neck disability prior to March 26, 2014.

On and after March 26, 2014

For the period on appeal beginning March 26, 2014, the Veteran's neck disability was rated as 20 percent disabling.

The current rating is based on range of motion findings at the March 2014 VA examination indicating forward flexion of 35 degrees (in the range for a 10 percent rating), but combined range of motion of 155 degrees (meeting the criteria for a 20 percent rating).  The Veteran had pain on movement, but no additional limitation of motion after repetitive-use testing.  The Veteran also reported flare-ups that resulted in decreased strength and resulted in fatigue, but did not cause loss of range of motion or incoordination.

The criteria for the next higher, 30 percent rating include forward flexion of 15 degrees or less or favorable ankylosis of the cervical spine.  The March 2014 VA examination findings, including the Veteran's reports of reduced strength and fatigue during flare-ups, do not meet nor more closely approximate those criteria.  Likewise, any higher rating generally requires ankylosis of the cervical spine and/or entire spine, but the examiner specifically indicated that the Veteran does not have ankylosis.  Also, as noted, the Veteran denied additional limitation of range of motion during flare-ups.  The Veteran did not have IVDS.

The treatment records do not include the results of examination or treatment that indicate the criteria for any higher rating are met or more closely approximated.  (While the September 2016 letter from his private physician indicates the use of hydrocodone, the physician does not mention his neck condition at all and his discussion of numerous nonservice-connected conditions suggests the hydrocodone is primarily, if not exclusively, used to treat pain due to those nonservice-connected conditions.)

The Veteran claims his symptoms warrant a higher rating but, as noted above, his lay opinions are outweighed by the objective medical evidence in this matter.  See Davidson, 581 F.3d at 1316 (Fed.Cir. 2009); King, 700 F.3d at 1344-45.

The greater weight of the evidence is against finding that the Veteran's symptoms and functional impairments warrant any rating higher than 20 percent for the period beginning March 26, 2014.

Neurologic Abnormalities

The Board has considered, for the entire period on appeal, whether the Veteran has objective neurological abnormalities associated with his neck disability.  The March 2014 VA examiner indicated that the Veteran did have other neurologic abnormalities related to his neck disability.  He explained:  "There appears to be motor impairment in the shoulders, arms and hands, equal bilaterally."   See also February 2012 VA Examination (Veteran reported "subjective pain" radiating from neck); but see October 2012 VA EMG Study (finding bilateral median neuropathies, but no cervical radiculopathy:  "There is NO evidence to suggest cervical radiculopathy." (emphasis in original)).

Given this equivocal evidence of radiculopathy or other neurologic abnormality of the upper extremities, VA obtained an opinion regarding whether the Veteran's upper extremity symptoms were related to his neck disability.  The October 2015 VA examiner noted the prior findings of the examiners and in the treatment records.  He concluded that the Veteran's in-service injury could cause radiculopathy "if it was severe enough."  However, he noted that the 2015 MRI did not show a fracture deformity or any central neurological nerve impingement.  The examiner concluded that the Veteran had peripheral neuropathy unrelated to (neither caused by nor aggravated by) his neck disability.  The examiner explained his conclusion and the Board finds his rationale convincing particularly in light of the similar conclusion by another medical professional in October 2012.

Consequently, the greater weight of the evidence is against finding that the Veteran has any neurologic abnormalities of the upper extremities that are associated with his neck disability.  His upper extremity symptoms are due, instead, to unrelated peripheral neuropathy.

Conclusion

As the preponderance of the evidence reflects the symptoms of the Veteran's lumbar spine disability do not more nearly approximate the criteria for a rating higher than 10 percent prior to March 26, 2014, or the criteria for a rating higher than 20 percent on or after March 26, 2014, the benefit of the doubt doctrine is not for application.  The claim for an increased rating for service-connected residuals of a cervical spine fracture is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Increased Rating:  Right Third Finger

The Veteran's right third finger disability is rated under 38 C.F.R. § 4.71a, DC 5230, limitation of motion of a single digit.  Under the general rating formula, a noncompensable rating is warranted for any limitation of motion of the third digit (ring finger) up to and including unfavorable ankylosis.  See 38 C.F.R. § 4.71a, DCs 5227 and 5230.  The Veteran does not have ankylosis of the affected finger.  See March 2014 VA Examination (noting third (ring) finger is not ankylosed); February 2010 VA Examination (same); September 2016 Board Hearing Tr. at 31 ("it's like non-working.  I mean, I can move it but...grabbing something....").

A higher rating would only be warranted if there was ankylosis that affected the functioning of the hand, see Note after DC 5227, or if there was functional impairment of the finger such that evaluation as amputation was warranted.  The evidence is against finding that the impairments associated with the right third finger more nearly approximate the functional impairments equivalent to amputation.  See March 2014 VA Examination (specifically finding amputation would not equally serve the Veteran); February 2010 VA Examination (noting no weakness or other functional loss of the right hand).

Neither the private and VA treatment notes nor the VA examination reports indicate that there was ankylosis of the finger with associated interference with other digits or overall function of the hand or that there was such impairment of function as to approximate the functional impairments associated with amputation.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The lay statements similarly do not indicate that there has been ankylosis.  As the preponderance of the evidence reflects the symptoms of the Veteran's right third finger disability do not more nearly approximate the criteria for a compensable rating, the benefit of the doubt doctrine is not for application and the claim for an increased rating for residuals of a fracture of the right third phalanx is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating:  Sinusitis

The Veteran's sinusitis is rated under 38 C.F.R. § 4.97, DC 6514.  Under the general rating formula for sinusitis, a compensable rating (10 percent) is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.  A 30 percent rating requires more three or more incapacitating episodes or more than six non-incapacitating episodes per year.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

The February 2010 VA Examination records the Veteran's reports of five (5) incapacitating episodes per year lasting two to four (2-4) weeks each and his report of the need for antibiotic treatment lasting four to six (4-6) weeks.  Upon physical examination, the condition was found to be quiescent and there was no sinusitis or rhinitis detected on examination.

At the March 2014 VA Examination, the examiner diagnosed sinusitis and rhinitis.  The Veteran reported recurrent sinusitis using antibiotics about twice per year for ten (10) days.  He also reported using over-the-counter nasal spray two to three times per week with partial relief of his rhinitis.  Upon physical examination, the Veteran had no current findings, signs or symptoms attributable to chronic sinusitis.  The examiner indicated that the Veteran had two non-incapacitating episodes of sinusitis over the past twelve (12) months and that the Veteran had not had incapacitating episodes of sinusitis requiring prolonged use of antibiotics.  The examiner opined that the sinusitis had no impact on the Veteran's ability to work.

The available treatment records fail to document findings, signs, or symptoms or treatment (e.g. antibiotics) for sinusitis.  April 2015 Private Treatment Note ("Denies...Nasal/sinus discharge; Sinus pain or pressure"); April 2015 Private Treatment Note ("Nose:...Mucous membranes pink, moist, intact; No purulence or drainage").  VA treatment records document treatment with antibiotics, but only as precaution against infection prior to a dental appointment in early 2010.

The Veteran testified at his September 2016 Board hearing that he has flare-ups with pain and pressure in his face that are "almost an everyday occurrence."  Hearing Tr. at 36.  He further stated that he had never received treatment from VA for his sinuses and never got medication from VA for his sinuses.  Id. at 38.  He testified that his symptoms become so severe that he is forced to bed "at least 10 times" per year.  Id.  He said he uses antibiotics "all the time", but that he gets them from private physicians, at least some of whose records are associated with the claims file.  Moreover, the Veteran was advised at the hearing to obtain the private medical records documenting prescriptions for antibiotics to treat his sinusitis.  Id. at 42-43.    The Veteran submitted a September 2016 letter from his physician indicating that the Veteran "often requires antibiotic therapy with cough suppressants and anti-allergy medications for recurrent Acute Bronchitis, Sinusitis, and Rhinitis."

The Veteran's own statements (in the Board hearing, his submissions, and to VA examiners) provide the primary evidence in favor of finding that the Veteran has the type and number of incapacitating or non-incapacitating episodes that would warrant a compensable rating.  The letter from his physician documents the use of antibiotics, but does not indicate the length of treatment with antibiotics or the frequency and the severity of the episodes of recurrent sinusitis.  The treatment records do not document any findings, signs, or symptoms or treatment (e.g., antibiotics) for sinusitis and the physical examinations by VA examiners have not revealed any current findings, signs, or symptoms of sinusitis other than the Veteran's own reports.  Notably, a medical professionals' transcription of lay history or statements does not transform those statements into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Veteran's statements have been inconsistent regarding the frequency and severity of his symptoms.  Moreover, his statements are inconsistent with the medical records that are available (e.g., his testimony of near-constant symptoms vs. multiple examinations by VA examiners and treating physicians noting no such symptoms; report of frequent use of antibiotics vs. medical records failing to show antibiotic use for sinusitis except for the September 2016 letter that, again, fails to indicate frequency or duration of such treatment).  Further, the credibility of his reports regarding things that would be expected to be in the medical record, e.g. prescriptions for antibiotics, are undermined by the absence of any such notations in the available records, including those from the physician he identified.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (noting that silence in the medical record may only be given probative value where the alleged injury, disease, or related symptoms would ordinarily have been recorded in that medical record); accord Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is entitled to consider a delay in seeking treatment and reporting symptoms).

The Board credits the Veteran's subjective reports of three to six non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  These are symptoms observable by a lay person and the Board finds the Veteran sufficiently credible that, to the extent he has alleged three to six non-incapacitating episodes, it gives probative weight to that portion of his testimony and lay statements to VA examiners.  Likewise, there is some evidence of use of antibiotics which further supports a compensable rating.  An evaluation of 10 percent, but no higher, is granted for the Veteran's service-connected sinusitis.

A higher rating requires either three or more incapacitating episodes or more than six non-incapacitating episodes (30 percent) or particular symptoms post-surgery or near-constant sinusitis (50 percent).  The greater weight of the competent medical evidence is against concluding that the Veteran has had three (or more) incapacitating episodes per year (any time during the appear period) requiring four to six weeks of antibiotics.  He has not alleged that and there is no evidence that he has had surgery related to the condition.  The Board recognizes that the Veteran has alleged more than three incapacitating episodes and/or more than six non-incapacitating episodes per year, but finds that these assertions are not sufficiently credible to warrant probative weight sufficient to place the evidence in equipoise.

This finding is based, in significant part, on medical evidence which contradicts his assertions (discussed above) as well as on his demeanor and obvious interest in maximizing his benefits.  See Arneson v. Shinseki, 24 Vet. App. 379, 382-383 (2011) (noting that "the assessment of the credibility of the veteran's sworn testimony is a function for the [Board]" and citing cases in support of the proposition that deference to the Board regarding the credibility of sworn testimony is due, in part, to the Board's opportunity to observe demeanor); Caluza, 7 Vet. App. at 511 (noting importance of observing demeanor, tone of voice, and consistency with other evidence in assessing credibility of a witness); see also Cartright, 2 Vet. App. at 25 (interest may affect the credibility of testimony).  Because his testimony appears inconsistent with the medical evidence of record and is the only evidence tending to support a rating in excess of 10 percent, the Board denies any rating in excess of 10 percent for the Veteran's sinusitis.

The evidence is at least in equipoise regarding whether the Veteran's symptoms more closely approximate the criteria for a 10 percent rating for sinusitis, so entitlement to an evaluation of 10 percent, but no more, is granted for sinusitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV. Extraschedular Rating

The Veteran has not raised the issue of entitlement to an extraschedular rating for his neck, finger, or sinusitis (or any combination of his disabilities) and the issue is not reasonably raised by the facts found above, therefore the Board will not discuss the issue.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).
V.  TDIU

The Veteran claims that he is entitled to TDIU due to the adverse effects of his service-connected disabilities which, including the grant herein of a 10 percent rating for sinusitis, have not resulted in a combined evaluation of more 40 percent at any point during the appeal period.

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability.  Id.

The Veteran, with a maximum combined 40 percent rating, does not meet does not meet the percentage threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect circumstances which place that veteran's case in a different category than other veterans with an equal rating of disability.  Van Hoose, 4 Vet. App at 363.

The Veteran's February 2010 application for TDIU indicates that he last worked in 2008 as a steward for a catering business, that he has four years of college education, and a construction technology certificate earned in 1990.  His most recent employer provided a May 2010 statement indicating that the reason he was no longer able to work was his nonservice-connected chronic renal failure.  At his hearing, he testified that he had previously done consulting work (e.g. overseeing cooks) because it was non-physical labor, but that he was unable to perform any physical labor due to his neck and sinuses.  September 2016 Board Hearing at 44-46.

The record contains a number of statements and other evidence indicating that the Veteran's nonservice-connected disabilities, particularly including end stage renal disease and diabetes, render him unemployable.  For example, an April 2009 SSA Disability Determination and Transmittal documents that the Veteran was awarded disability benefits based on end stage renal disease and diabetes mellitus.  A May 2011 Medical Feasibility Form indicates that he is not able to work eight hours per day (though it also indicates that he is capable of working 3 hours per day but no more than 10 hours per week), but lists only nonservice-connected medical conditions as the factors "currently affecting the [Veteran's] ability to work."  See also September 2016 Letter from Private Physician (opining that his nonservice-connected conditions render him unemployable).  Likewise, the medical records support finding that the Veteran's actual unemployability is due to non-service connected health conditions.  In summary, his actual unemployment is due to nonservice-connected conditions, so the Board places no weight on his actual unemployment.  

As noted above, the question at issue is whether the Veteran's service-connected disabilities (without consideration of the effects of nonservice-connected conditions) render him  unable to obtain and maintain gainful employment.  The Veteran's current service-connected conditions are neck disability (20 percent), bilateral hearing loss (10 percent), tinnitus (10 percent), sinusitis (10 percent), and finger disability (noncompensable).  (There have been different, lower ratings at earlier points in the appeal period.)

The Veteran's hearing loss and tinnitus cause difficulty hearing in the presence of background noise as well as difficulty hearing and understanding conversations, instructions, and orders with the need to frequently ask others to repeat themselves.  November 2011 VA Examination; April 2016 VA Examination.

His neck disability prevents significant lifting, pushing, pulling, and carrying.  March 2014 VA Examination.  While the examiner indicated the Veteran is limited to light grasping with no repetitive movements due to decreasing strength and fatigue in his bilateral arms, the Board has previously found that the upper extremity pain, weakness, and fatigue are not due to his neck disability.  Therefore, the limitations associated with the upper extremity symptoms will not be considered as they are due to a nonservice-connected condition.

The Veteran's sinusitis has no impact on his ability to work.  March 2014 VA Examination.  His right finger disability prevents repetitive or strenuous grasping with the right hand.  Id.

The February 2010 VA examiner provided an opinion regarding the effect of the Veteran's neck, finger, and sinusitis disabilities on his occupational functioning.  He stated that these disabilities resulted in mild impairment "at most", but that the Veteran's nonservice-connected disabilities rendered him completely unemployable (end stage renal disease requiring dialysis).

The Veteran has four years of college, experience supervising other employees, and extensive experience in the restaurant/beverage industry.  While his service-connected disabilities do have some impact on his employability, the medical evidence does not indicate that he is incapable of sedentary or non-physical employment.  Given his experience and education, his occupational limitations are not so severe that he is unable to obtain and maintain gainful employment due to his service-connected disabilities.  In making this finding, the Board also notes that the Veteran's combined rating is 40 percent and the evidence indicates that the Veteran's disabilities have symptoms or impairments that are typical of veterans with similar ratings for those disabilities.

The greater weight of the evidence is against finding that his service-connected conditions, either singly or in combination, render him unable to obtain and maintain gainful employment.  Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to a TDIU is denied.

VI.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with his hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.


ORDER

Entitlement to an evaluation in excess of 10 percent disabling prior to March 26, 2014, and in excess of 20 percent thereafter, for service-connected residuals of a cervical spine fracture is denied.

Entitlement to a compensable evaluation for service-connected residuals of a fracture of the right third phalanx is denied.

Entitlement to an evaluation of 10 percent, but no higher, for service-connected sinusitis is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


